Exhibit 10.67

EMPLOYEE MATTERS AGREEMENT

by and between

Dean Foods Company

The WhiteWave Foods Company

and

WWF Operating Company

dated as of October 25, 2012



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I. DEFINITIONS

     2   

Section 1.1.

  Definitions      2   

ARTICLE II. RELATIONSHIP AT AND FOLLOWING IPO

     6   

Section 2.1.

  Employees, Employee Liabilities Generally      6   

Section 2.2.

  Employees and Benefits Generally      6   

ARTICLE III. TRANSFERRED EMPLOYEES; ASSUMPTION OF LIABILITIES

     7   

Section 3.1.

  Transferred Employees      7   

Section 3.2.

  Assumption of Liabilities      8   

Section 3.3.

  General Principles      8   

Section 3.4.

  Reimbursement      9   

ARTICLE IV. COLLECTIVE BARGAINING AGREEMENTS

     9   

Section 4.1.

  Continuity and Performance of Agreements      9   

ARTICLE V. WHITEWAVE PLANS GENERALLY

     10   

Section 5.1.

  Establishment of WhiteWave Plans      10   

Section 5.2.

  Terms of Participation by WhiteWave Employees      10   

ARTICLE VI. HEALTH AND WELFARE

     11   

Section 6.1.

  Assumption of Health and Welfare Plans      11   

Section 6.2.

  Adoption of Health and Welfare Plans      12   

Section 6.3.

  COBRA      13   

Section 6.4.

  Workers’ Compensation Claims      13   

ARTICLE VII. PENSION PLANS

     14   

Section 7.1.

  No Establishment of Defined Benefit Pension Plan      14   

ARTICLE VIII. 401(k) PLANS

     15   

Section 8.1.

  Establishment of the WhiteWave 401(k) Plan      15   

Section 8.2.

  Assumption of Liabilities and Transfer of Assets      15   

ARTICLE IX. EQUITY BASED AND OTHER LONG-TERM INCENTIVE AWARDS

     16   

Section 9.1.

  General Treatment of Outstanding Awards;Adoption of New Stock Incentive Plan
     16   

ARTICLE X. SHORT TERM INCENTIVES

     18   

Section 10.1.

  Incentive Plans      18   



--------------------------------------------------------------------------------

ARTICLE XI. DEFERRED COMPENSATION PLANS

     18   

Section 11.1.

  Establishment of the WhiteWave EDCP      18   

Section 11.2.

  Establishment of the WhiteWave SERP      18   

Section 11.3.

  Liabilities Under the Dean Foods EDCP and Dean Foods SERP      19   

Section 11.4.

  Asset Transfer      19   

ARTICLE XII. EXECUTIVE SEVERANCE PLAN AND CHANGE IN CONTROL AGREEMENTS

     19   

Section 12.1.

  Establishment of the WhiteWave Executive Severance Pay Plan      19   

Section 12.2.

  Change in Control Agreements      19   

ARTICLE XIII. GENERAL AND ADMINISTRATIVE

     20   

Section 13.1.

  Sharing of Information      20   

Section 13.2.

  Cooperation      20   

Section 13.3.

  Consent of Third Parties      21   

Section 13.4.

  Survival      21   

Section 13.5.

  Interpretation      21   

Section 13.6.

  No Third Party Beneficiaries      21   

Section 13.7.

  Notices      22   

Section 13.8.

  Governing Law; Jurisdiction      22   

Section 13.9.

  Waiver of Jury Trial      23   

Section 13.10.

  Specific Performance      23   

Section 13.11.

  No Assignment; No Amendment; Counterparts      23   

 

ii



--------------------------------------------------------------------------------

Employee Matters Agreement

This Employee Matters Agreement (this “Agreement”) dated as of October 25, 2012,
is made and entered by and among Dean Foods Company, a Delaware Corporation
(“Dean Foods”), The WhiteWave Foods Company, a Delaware corporation and a
wholly-owned subsidiary of Dean Foods (“WhiteWave”) and WWF Operating Company, a
Delaware corporation and a wholly-owned subsidiary of Dean Foods (“WWF Operating
Company” and together with WhiteWave, the “WhiteWave Companies”).

Recitals

WHEREAS, Dean Foods owns all of the issued and outstanding common stock of each
of WhiteWave and WWF Operating Company;

WHEREAS, Dean Foods has determined that it would be appropriate, desirable and
in the best interests of Dean Foods and its stockholders to separate the
businesses and operations comprising the WhiteWave-Alpro segment of Dean Foods,
substantially all of which reside within WWF Operating Company and its direct
and indirect subsidiaries;

WHEREAS, WWF Operating Company proposes to declare a dividend resulting in the
issuance to Dean Foods of one or more inter-group promissory notes; the Parties
propose to effect certain asset transfers; and Dean Foods proposes to contribute
to White Wave all of the issued and outstanding common stock of WWF Operating
Company, all as further described in the Separation and Distribution Agreement
dated of even date herewith among the Parties hereto;

WHEREAS, following the foregoing dividend and contribution, WhiteWave intends to
offer and sell Class A Common Stock pursuant to an initial public offering of
such shares (the “IPO”);

WHEREAS, following completion of the IPO, Dean Foods intends to evaluate whether
to effect a distribution of all or a portion of its remaining interest in
WhiteWave (the “Distribution”) the terms and conditions of which will be
governed by the Separation and Distribution Agreement;

WHEREAS, in furtherance of the foregoing, the Parties have agreed to enter into
this Agreement for purposes of (i) addressing the treatment of WhiteWave
Employees and their participation in employee benefit programs following the IPO
and prior to the consummation of any Distribution; (ii) addressing the treatment
of WhiteWave Employees and their participation in employee benefit plans and
programs that will be implemented at WhiteWave in connection with the
Distribution for the benefit of such employees and (iii) allocating assets,
liabilities, rights and responsibilities with respect to employee compensation
and benefits and other employment matters as a result of separation of WhiteWave
from Dean Foods pursuant to the terms of the Separation and Distribution
Agreement.

 

Employee Matters Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation and Distribution Agreement, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Definitions

“Agreement” means this Employee Matters Agreement, and all exhibits, schedules,
appendices and annexes hereto.

“Close of the Distribution Date” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the Distribution
Date.

“COBRA” has the meaning ascribed to it in Section 6.3.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combined Group Employee” has the meaning ascribed to it in Section 2.1(i).

“Dean Foods” means Dean Foods Company, a Delaware corporation, and any successor
in interest thereto.

“Dean Foods Common Stock” means the common stock, par value $0.01 per share, of
Dean Foods.

“Dean Foods EDCP” means the Dean Foods Executive Deferred Compensation Plan, as
in effect or as it may be amended from time to time.

“Dean Foods Employee” means any individual other than the Transferred Employees
who, immediately prior to the IPO, is employed by a member of the Dean Foods
Group.

“Dean Foods Equity Plans” has the meaning ascribed thereto in Section 9.1(a).

 

2



--------------------------------------------------------------------------------

“Dean Foods Executive Severance Plan” means the Dean Foods Executive Severance
Plan, as in effect or as it may be amended from time to time.

“Dean Foods Group” means Dean Foods and each of its majority-owned subsidiaries
other than any subsidiary that is a member of the WhiteWave Group.

“Dean Foods Liabilities” means all Liabilities of Dean Foods or any other member
of the Dean Foods Group. In no event shall the term Dean Foods Liabilities
include any Liabilities that are transferred from or otherwise cease to be
Liabilities of Dean Foods or any Dean Foods Plan pursuant to this Agreement or
that are or have become WhiteWave Liabilities.

“Dean Foods Plan” means any Plan maintained or sponsored by Dean Foods or any
other member of the Dean Foods Group at any time on or prior to the Distribution
Date.

“Dean Foods 401(k) Plans” means collectively the Dean Foods Union 401(k) Plan
and the Dean Foods 401(k) Plan, each as in effect or as it may be amended from
time to time.

“Dean Foods SERP” means the Dean Foods Supplemental Executive Retirement Plan,
as in effect or as it may be amended from time to time.

“Dean Foods Welfare Plans” has the meaning ascribed to it in Section 6.1.

“Delayed Transfer Employee” has the meaning ascribed to it in Section 3.1(b).

“Distribution” means the distribution by Dean Foods (or another member of the
Dean Foods Group) of a sufficient portion of the shares of the common stock of
WhiteWave such that, immediately following such Distribution, Dean Foods is no
longer directly or indirectly in control of WhiteWave.

“Distribution Date” means the effective date of the Distribution.

“Former WhiteWave Employee” means an individual who, prior to the IPO, was, but
has ceased to be, an employee of any member of the Dean Foods Group or the
WhiteWave Group and whose last employer among such entities was a member of the
WhiteWave Group.

“Individual Agreement” means an individual employment contract or other similar
agreement that specifically pertains to any WhiteWave Employee.

“IPO” has the meaning ascribed to it in the recitals to this Agreement.

 

3



--------------------------------------------------------------------------------

“Liabilities” means any and all losses, claims, charges, debts, demands,
actions, costs and expenses (including administrative and related costs and
expenses of any plan, program, or arrangement), of any nature whatsoever,
whether absolute or contingent, vested or unvested, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown, whenever
arising.

“Outstanding Awards” has the meaning ascribed to it in Section 9.1.

“Party” means each of Dean Foods, WhiteWave and WWF Operating Company.

“Parties” has the meaning ascribed to it in the preamble to this Agreement.

“Person” means an individual, a corporation, a business trust or association, a
real estate investment trust, a common-law trust, a limited liability company or
an unincorporated business, including a general or limited partnership or
registered limited liability partnership, a trust, an estate, a custodian, a
nominee or any other entity in its own or any representative capacity.

“Plan” means any plan, policy, program, payroll practice, on-going arrangement,
contract, trust, insurance policy or other agreement or funding vehicle, whether
written or unwritten, providing compensation or benefits to employees, or former
employees of WhiteWave or Dean Foods, as the case may be, in respect to their
services for any member of the Dean Foods Group or the WhiteWave Group.

“Replacement Equity Awards” has the meaning ascribed to it in Section 9.1.

“Represented Employee” means any WhiteWave Employee whose terms and conditions
of employment are governed by a WhiteWave CBA as of the IPO or the Distribution
Date.

“Short Term Incentive Plan” means the Dean Foods 2012 Short-Term Incentive
Compensation Plan, as the plan is amended from time to time.

“Specified Officers” means Gregg Engles, Thomas Zanetich and Edward Fugger.

“Transfer Date” has the meaning ascribed to it in Section 3.1(b).

“Transferred Employee” has the meaning ascribed thereto in Section 3.1(a).

“WhiteWave” means The WhiteWave Foods Company, a Delaware corporation, and any
successor in interest thereto.

“WhiteWave CBA” has the meaning ascribed to it in Section 4.1.

 

4



--------------------------------------------------------------------------------

“WhiteWave Common Stock” means the Class A common stock, par value $0.01 per
share, of WhiteWave.

“WhiteWave EDCP” has the meaning ascribed to it in Section 11.1.

“WhiteWave Employee” means (i) any individual who, immediately prior to the IPO,
is employed by any member of the WhiteWave Group, (ii) each Transferred Employee
and (iii) each Delayed Transferred Employee. “WhiteWave Employee” shall also
include the beneficiaries and dependents of an individual described in the first
sentence of this definition.

“WhiteWave Executive Severance Plan” means the WhiteWave Executive Severance
Plan, as in effect or as it may be amended from time to time.

“WhiteWave Group” means the WhiteWave and each of its majority-owned
subsidiaries.

“WhiteWave Liabilities” means all Liabilities of WhiteWave or any other member
of the WhiteWave Group.

“WhiteWave Mirror Plans” means the WhiteWave Welfare Plans, the WhiteWave 401(k)
Plan, the WhiteWave EDCP, the WhiteWave SERP, and the WhiteWave Executive
Severance Pay Plan which plans will be established and adopted by WhiteWave in
connection with the Distribution pursuant to the terms provided for in this
Agreement.

“WhiteWave Plan” means any Plan maintained or sponsored by WhiteWave or any
other member of the WhiteWave Group for the benefit of any WhiteWave Employee or
Former WhiteWave Employee.

“WhiteWave 401(k) Plans” has the meaning ascribed to it in Section 8.1.

“WhiteWave SERP” has the meaning ascribed to it in Section 11.2.

“WhiteWave Welfare Plans” has the meaning ascribed to it in Section 6.2(b).

 

5



--------------------------------------------------------------------------------

ARTICLE II.

RELATIONSHIP AT AND FOLLOWING IPO

Section 2.1. Employees, Employee Liabilities Generally.

Except as provided in this Section 2.1, each member of the Dean Foods Group and
each member of the WhiteWave Group shall be responsible for the Liabilities
arising with respect to the employment by any member of the Dean Foods Group or
the WhiteWave Group of (i) each person in its employment immediately following
the IPO, and (ii) each person whose last employment with any member of the Dean
Foods Group and the WhiteWave Group (whether ending before or after the IPO) was
with such entity. Notwithstanding the foregoing, to the extent that

(i) any benefit is provided to any Dean Foods Employee or WhiteWave Employee (a
“Combined Group Employee”) under or through an employee benefit plan, including
any such plan intended to be qualified under Section 401(a) of the Code, that
has segregated assets set aside for the payment of such benefits, the
Liabilities for such benefits shall first be payable from such plan and, to the
extent the assets of such plan or any underlying trust or other funding vehicle
are not sufficient to satisfy such Liabilities, as determined in accordance with
applicable law;

(ii) compensation is payable to any such Combined Group Employee in the form of
an equity interest in the common stock of Dean Foods (and not under an employee
benefit plan described in subclause (i)), such compensation shall be provided by
Dean Foods; and

(iii) any benefit or compensation (including any benefit or compensation
otherwise described in either subclause (i) or (ii)) payable to, or any other
Liability in respect of, any such Combined Group Employee that is expressly
allocated to any member of the Dean Foods Group or the WhiteWave Group pursuant
to the terms of this Agreement, such specific allocation shall control.

Except to the extent otherwise expressly provided under the Agreement, neither
the IPO nor the Distribution will affect the allocation of any Liabilities with
respect to any Combined Group Employee by and between any member of the Dean
Foods Group or the WhiteWave Group.

Section 2.2. Employees and Benefits Generally.

As of the date hereof, except with respect to the Specified Officers and those
employees listed on Schedule A hereto, all employees actively engaged on a
regular basis in the business conducted by the WhiteWave Group are employees of
a member of the WhiteWave Group. Except for employees of a member of the
WhiteWave Group primarily performing services outside the United States, all
employees of the WhiteWave Group participate in employee benefit plans
maintained and sponsored by Dean Foods or any member of the Dean Foods Group
(the “Dean Foods Plans”). Following the IPO and

 

6



--------------------------------------------------------------------------------

prior to and through the Distribution Date, except as otherwise expressly
provided below, each such WhiteWave Employee participating in any Dean Foods
Plan at the IPO (and each person who becomes a WhiteWave Employee after the date
hereof and becomes eligible to participate in any such Dean Foods Plan in
accordance with the terms of such Dean Foods Plan) shall participate in such
Dean Foods Plan on the terms and conditions applicable under such Dean Foods
Plan, as currently in effect or as it may be amended from time to time.
Notwithstanding the immediately preceding sentence, the continued participation
of any employee of the WhiteWave Group in any such Dean Foods Plan shall be
subject to the WhiteWave Group member by which any such person is employed
bearing the cost and expense of such participation in accordance with the
policies, practices and arrangements (including, without limitation, the method
of allocating expenses and costs) in effect between the Parties on the date
hereof, even if such policies, practices and arrangements would require payments
or reimbursements to be made to Dean Foods by a WhiteWave Group member following
the Distribution Date. Except as otherwise expressly provided herein, if the
Distribution shall occur, on the Distribution Date, each WhiteWave Employee
shall cease to participate in each such Dean Foods Plan.

ARTICLE III.

TRANSFERRED EMPLOYEES; ASSUMPTION OF LIABILITIES

Section 3.1. Transferred Employees.

(a) General. The employment of the Specified Officers, any employee of Dean
Foods identified on Schedule A hereto and any other employee of Dean Foods that
the Parties agree to add to Schedule A after the date hereof (the “Transferred
Employees”) will be transferred immediately prior to the IPO to WhiteWave, WWF
Operating Company or such other member of the WhiteWave Group as WhiteWave shall
designate.

(b) Delayed Transfer Employees. In the event that Dean Foods and WhiteWave agree
to transfer the employment of any other employee of the Dean Foods Group to
WhiteWave, WWF Operating Company or any other member of the WhiteWave Group in
connection with the Distribution, but following the IPO (each, a “Delayed
Transfer Employee”), then effective as of the date the employment of such
individual is transferred or such other date as may otherwise be agreed in
writing by and between Dean Foods and WhiteWave (the “Transfer Date”), WhiteWave
shall assume all Liabilities of the type and nature that would have been assumed
by WhiteWave pursuant to Section 3.2 had such Delayed Transfer Employee been a
Transferred Employee as of the IPO.

 

7



--------------------------------------------------------------------------------

Section 3.2. Assumption of Liabilities.

(a) By WhiteWave. Except as otherwise expressly provided for in this Agreement,
as of the IPO (or, if later, the Transfer Date) WhiteWave (or such other member
of the WhiteWave Group as it shall designate), shall assume and agree to pay,
perform, fulfill and discharge, in accordance with their respective terms all
Liabilities to or relating to Transferred Employees and Delayed Transfer
Employees, to the extent relating to, arising out of or resulting from
employment with any member of the Dean Foods Group on or prior to the IPO (or,
as applicable, the Transfer Date).

(b) By Dean Foods. Notwithstanding Section 2.2(a), Dean Foods shall or shall
cause the applicable Dean Foods Plan to agree to retain, pay, perform, fulfill
and discharge all Liabilities relating to any benefits accrued by a White Wave
Employee or former employee of any WhiteWave Group member under any
tax-qualified defined benefit pension plan sponsored by Dean Foods; provided
that Dean Foods shall not retain any Liabilities associated with a multiemployer
pension plan (as defined in Section 4001(a)(3) of ERISA) to which contributions
are made under a WhiteWave CBA.

Section 3.3. General Principles.

(a) Non-Termination of Employment or Benefits. Except as otherwise expressly
provided herein or as otherwise required at applicable law, no provision of this
Agreement or the Separation and Distribution Agreement shall be construed to
create any right, or accelerate any entitlement, to any compensation or benefit
whatsoever on the part of any Combined Group Employee. Without limiting the
generality of the foregoing, except as may be provided in an Individual
Agreement, neither the IPO nor the Distribution shall cause any Combined Group
Employee to be deemed to have incurred a termination of employment or shall have
created any entitlement to any severance benefits or the commencement of any
other benefits under any Dean Foods Plan or any Individual Agreement.

(b) No Right to Continued Employment. Nothing contained in this Agreement shall
confer any right to continued employment on any Combined Group Employee. Except
as specifically provided otherwise herein, this Agreement shall not limit the
ability of any member of the Dean Foods Group or the WhiteWave Group to change
the position, compensation or benefits of any of its employees for
performance-related, business or any other reason or require any such entity
continue the employment of any such employee for any particular period of time;
provided that each member of the WhiteWave Group shall bear all Liability
associated with any such termination of employment or modification of terms and
conditions of employment with respect to any of its employees.

 

8



--------------------------------------------------------------------------------

(c) Compensation and Benefits of Represented Employees. Notwithstanding anything
else contained in this Agreement to the contrary, the compensation, benefits,
hours and terms and conditions of employment of WhiteWave Employees who are
Represented Employees shall continue to be determined in accordance with the
applicable WhiteWave CBAs.

Section 3.4. Reimbursement.

(a) By the WhiteWave Companies. From time to time after the Distribution, the
WhiteWave Companies shall promptly reimburse Dean Foods, but in no event more
than fifteen business days after delivery by Dean Foods of an invoice therefore
containing reasonable substantiating documentation of such costs and expenses,
for the cost of any obligations or Liabilities that Dean Foods elects to, or is
compelled to, pay or otherwise satisfy, that are or that pursuant to this
Agreement have become, the responsibility of the WhiteWave Companies.

(b) By Dean Foods. From time to time after the Distribution, Dean Foods shall
promptly reimburse WhiteWave or WWF Operating Company, but in no event more than
fifteen business days after delivery by WhiteWave or WWF Operating Company of an
invoice therefore containing reasonable substantiating documentation of such
costs and expenses, for the cost of any obligations or Liabilities that
WhiteWave or WWF Operating Company elects to, or is compelled to, pay or
otherwise satisfy, that are or that pursuant to this Agreement have become, the
responsibility of Dean Foods.

ARTICLE IV.

COLLECTIVE BARGAINING AGREEMENTS

Section 4.1. Continuity and Performance of Agreements. The unions representing
any WhiteWave Employee will continue to represent those employees for purposes
of collective bargaining with WhiteWave, WWF Operating Company or any other
member of the WhiteWave Group, and each collective bargaining agreement between
WhiteWave, WWF Operating Company or any other member of the WhiteWave Group and
any union representing its employees, shall remain in effect (the “WhiteWave
CBAs”). The Parties agree to take any and all actions reasonably necessary or
appropriate, including the entry into an agreement of the type contemplated
pursuant to Section 4204 of the Employee Retirement Income Security Act of 1974,
as amended, to avoid the imposition of any withdrawal liability with respect to
any multiemployer plan by reason of the Distribution.

 

9



--------------------------------------------------------------------------------

ARTICLE V.

WHITEWAVE PLANS GENERALLY

Section 5.1. Establishment of WhiteWave Plans.

(a) Mirror Plans. WhiteWave or WWF Operating Company shall have adopted, or
shall have caused to be adopted, the following WhiteWave Mirror Plans, effective
as of the Distribution Date: the WhiteWave Welfare Plans, WhiteWave 401(k) Plans
and the WhiteWave Executive Severance Pay Plan. WhiteWave or WWF Operating
Company shall become the plan sponsor of, and from and after the date of
adoption of each Plan, shall have sole responsibility for each WhiteWave Mirror
Plan. Except as otherwise expressly provided herein, each WhiteWave Mirror Plan
shall be substantially similar in all material respects to the corresponding
Dean Foods Plan as in effect immediately prior to the adoption of such WhiteWave
Mirror Plan (including, without limitation, the right of the sponsor and/or the
participating employers to modify, amend, alter or terminate any such Plan).

(b) Stand Alone WhiteWave Plans. To the extent that, at the IPO or the
Distribution Date, any member of the WhiteWave Group maintains any Plans and
programs for its employees that are separate and distinct from the Dean Foods
Plans, such WhiteWave Group member shall continue to maintain, operate and
contribute to the separate Plans and programs in accordance with their terms.

Section 5.2. Terms of Participation by WhiteWave Employees

(a) Right and Entitlements. Subject to the express terms and conditions of this
Agreement, each of the WhiteWave Mirror Plans shall be, with respect to
WhiteWave Employees who are participants in such Plan, the successors in
interest to and shall recognize rights and entitlements under the corresponding
Dean Foods Plans in effect as of the Close of the Distribution Date in which
such WhiteWave Employees participated prior to the Distribution Date (or
Transfer Date, as the case may be). The Parties agree that WhiteWave Employees
are not entitled to receive duplicative benefits for the same periods of service
from the Dean Foods Plans and the WhiteWave Plans. Notwithstanding anything in
this Section 5.2(a) to the contrary (but subject to the provisions of
Section 5.2(b)), if in the reasonable determination of Dean Foods requiring any
WhiteWave Mirror Plan to replicate each right or entitlement under the
corresponding Dean Foods Plan (i) would result in an unreasonable administrative
burden on, or in an unreasonable expense for, the WhiteWave Group, or
(ii) conflict with any provision of applicable law, the applicable WhiteWave
Mirror Plan may provide the eligible WhiteWave Employees with rights and
entitlements that are substantially comparable in the aggregate to those
previously in effect under the corresponding Dean Foods Plan.

(b) Service and Other Factors Determining Benefits. With respect to WhiteWave
Employees, each WhiteWave Mirror Plan shall provide that all service, all
compensation, and all other factors affecting benefit determinations that, as of
the Close of the Distribution Date, were recognized under the corresponding Dean
Foods Plan (for

 

10



--------------------------------------------------------------------------------

periods immediately before the Close of the Distribution Date) shall receive
full recognition, credit, and validity and be taken into account under such
WhiteWave Mirror Plan to the same extent as though arising under such WhiteWave
Mirror Plan, except to the extent that duplication of benefits would result.
Notwithstanding the immediately preceding sentence, in no event shall the
crediting of service or any other action taken pursuant to the immediately
preceding sentence result in the duplication of benefits for any Combined Group
Employee under any Dean Plan and any WhiteWave Plan. All beneficiary
designations made by WhiteWave Employees under the corresponding Dean Foods Plan
shall be transferred to and be in full force and effect under the corresponding
WhiteWave Mirror Plans until such beneficiary designations are replaced or
revoked by the WhiteWave Employees who made the beneficiary designation.

(c) Power to Amend. Notwithstanding the foregoing provisions of this
Section 5.2, nothing in this Agreement other than those provisions specifically
set forth herein to the contrary shall preclude WhiteWave from amending,
merging, modifying, terminating, eliminating, reducing, or otherwise altering in
any respect any WhiteWave Plan, any benefit under any Plan or any trust,
insurance policy or funding vehicle related to any WhiteWave Plan.

ARTICLE VI.

HEALTH AND WELFARE

Section 6.1. Assumption of Health and Welfare Plans.

(a) Cessation of Coverage in Dean Foods Plans. Dean Foods maintains health and
welfare plans for the benefit of eligible Combined Group Employees (the “Dean
Foods Welfare Plans”). On the Distribution Date, each person who is a WhiteWave
Employee on such date shall cease to be covered under the Dean Foods Welfare
Plans. Notwithstanding the immediately preceding sentence, with respect to any
WhiteWave Employee who would not be eligible for coverage under any WhiteWave
Welfare Plan established under Section 6.2 below because such person is not
actively at work on the Distribution Date due to any medical, sickness, accident
leave or any other approved leave of absence, Dean Foods shall administer claims
for such persons on behalf of WhiteWave as though the relevant Dean Foods
Welfare Plan had continued to be applicable (at the cost and expense of the
WhiteWave Group member by which such person is or will be employed) until the
earliest to occur of (i) the date such person first resumes active employment
with any member of the WhiteWave Group, (ii) the date such person ceases to be
an employee of any member of the WhiteWave Group (including, without limitation,
by reason of not returning to work at the expiration of any approved leave);
(iii) the date on which such approved leave of absence expires without such
person returning to active employment or terminating employment and (iv) the
date, if any, more than six months following the Distribution Date that Dean
Foods shall choose, in its discretion, to cease to provide such continued
coverage upon not less than 90 days advance written notice to the WhiteWave
Companies and the affected WhiteWave Employees.

 

11



--------------------------------------------------------------------------------

(b) Claims Arising Prior to Distribution Date. On or after the Distribution
Date, but subject to the obligations of members of the WhiteWave Group pursuant
to Section 2.2, Dean Foods or the Dean Foods Welfare Plans shall remain
responsible for all Liabilities in respect of or relating to WhiteWave Employees
or Former WhiteWave Employees relating to claims or expenses incurred on or
prior to the Distribution Date. For purposes of the foregoing sentence, to the
extent that an eligible beneficiary under any such Dean Foods Welfare Plan
commences a hospital confinement on or prior to the Distribution Date that
continues after the Distribution Date, all expenses related to such
hospitalization (including any related services that are incurred during the
period of the same continuous hospital confinement) shall be considered part of
the claim incurred on or prior to the Distribution Date. All other claims shall
be deemed incurred on the date the actual expense is incurred.

(c) No Transfer of Assets Pertaining to Welfare Plans. Nothing in this Agreement
shall require Dean Foods or any Dean Foods Welfare Plan to transfer assets or
reserves with respect to the Dean Foods Welfare Plans to WhiteWave or the
WhiteWave Welfare Plans.

Section 6.2. Adoption of Health and Welfare Plans.

(a) Comparable Terms. Effective as of the Close of the Distribution Date,
WhiteWave shall adopt or shall cause to be adopted for the benefit of eligible
WhiteWave Employees, health and welfare plans, including, but not limited to,
plans providing (i) executive long-term disability insurance and (ii) health,
dental and life insurance benefits (the “WhiteWave Welfare Plans”) that are
substantially the same as the benefits provided under the corresponding Dean
Foods Welfare Plan in which such individuals were participating immediately
prior to the Distribution Date. Notwithstanding the immediately preceding
sentence, WhiteWave may alter the terms and conditions of the WhiteWave Welfare
Benefit Plans relative to the terms and conditions of the Dean Foods Welfare
Benefit Plans to the extent that WhiteWave reasonably determines in good faith
that it can not provide substantially the same benefits at a commercially
reasonable cost because (i) the number of persons who will be participants in
the WhiteWave Welfare Plans is significantly smaller than the number of
participants in the Dean Foods Welfare Plans immediately prior to the
Distribution Date, (ii) the WhiteWave Welfare Plan will be funded through an
insured arrangement, while the corresponding Dean Foods Welfare Plan was funded
under a self-insured arrangement or (iii) of the inability of the WhiteWave
Benefit Plans to procure on commercially reasonable terms contracts with the
same third party vendors who assisted in administering the Dean Foods Welfare
Plans. For purposes of the immediately preceding sentence, an amount up to or
equal to

 

12



--------------------------------------------------------------------------------

105% of the costs incurred by Dean Foods in respect of the Dean Foods Welfare
Plans, as determined on a per capita basis, immediately prior to the
Distribution Date shall be deemed to be commercially reasonable. In addition,
WhiteWave shall retain the right to modify, amend, alter or terminate the terms
of any WhiteWave Welfare Plan to the same extent that Dean Foods or another
member of the Dean Foods Group had such rights under the corresponding Dean
Foods Welfare Plan.

(b) Terms of Participation in WhiteWave Welfare Plans. WhiteWave shall cause the
WhiteWave Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, service conditions and waiting period limitations, and
any evidence of insurability requirements applicable to any such WhiteWave
Employees other than such limitations, exclusions, and conditions that were in
effect with respect to WhiteWave Employees as of the Distribution Date, in each
case under the corresponding Dean Foods Welfare Plan and (ii) honor any
deductibles, out-of-pocket maximums and co-payments incurred by WhiteWave
Employees under the corresponding Dean Foods Welfare Plan in satisfying the
applicable deductibles, out-of-pocket expenses or co-payments under such Dean
Foods Welfare Plan for the calendar year in which the Distribution Date occurs.

Section 6.3. COBRA. As of the Close of the Distribution Date, WhiteWave shall be
responsible for administering compliance with the continuation coverage
requirements for “group health plans” under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), with respect to
WhiteWave Employees, Former WhiteWave Employees and any of their dependents
having rights derived from such WhiteWave Employees for the period after the
Close of the Distribution Date. WhiteWave shall assume any Liabilities of Dean
Foods and the Dean Foods Plans to provide COBRA coverage to any WhiteWave
Employee and any of their dependents who incurred a qualifying event under COBRA
on or prior to the Distribution Date and who is still eligible to receive such
continuing coverage after the Distribution Date.

Section 6.4. Workers’ Compensation Claims. Effective on the Distribution Date,
WhiteWave shall assume responsibility for all Liabilities for WhiteWave
Employees and Former WhiteWave Employees related to any and all workers’
compensation claims and coverage, whether arising under any law of any state,
territory, or possession of the U.S. or the District of Columbia and whether
arising before or after the Distribution Date. Dean Foods shall be fully
responsible for the administration of all such claims made prior to Distribution
Date, but the WhiteWave Companies shall reimburse and otherwise fully indemnify
Dean Foods for all Liabilities related to such claims in respect of such
WhiteWave Employees and Former WhiteWave Employees, including (i) the costs of
administering the plans, programs or arrangements under which any such
Liabilities have accrued or otherwise arisen, (ii) paying benefits and
settlements and (iii) establishing reserves, in each case as determined by Dean
Foods or its designate.

 

13



--------------------------------------------------------------------------------

Any reimbursement amounts payable under this Section 6.4 shall be paid in
accordance with the procedure set forth in Section 2.3. Dean Foods shall
transfer to, or credit for the benefit of, the WhiteWave Companies an amount
equal to the value of any reserves (as determined by Dean Foods in its sole
discretion) set aside by Dean Foods prior to the Distribution Date (including
any reserves established under any contract providing coverage against any such
claims) for the payment of, or to meet the obligations in respect of, any such
workers’ compensation benefits or obligations in respect of such WhiteWave
Employees. With respect to any claim for Worker’s Compensation or similar
benefits by a WhiteWave Employee or Former WhiteWave Employee made after the
Distribution Date, WhiteWave shall be solely responsible for such claim and for
complying with all applicable laws with respect thereto.

ARTICLE VII.

PENSION PLANS

Section 7.1. No Establishment of Defined Benefit Pension Plan.

(a) No Establishment of Mirror Plans. Except as to any multiemployer pension
plans (within the meaning of Section 3(37) of ERISA) that are maintained or
contributed to pursuant to a WhiteWave CBA, WhiteWave shall not be required to
establish, maintain, administer or contribute to any defined benefit pension
plan or related trust qualified under section 401(a) and section 501(a) of the
Code in connection with the Distribution. To the extent that any WhiteWave
Employee or Former WhiteWave Employee has an accrued benefit under any existing
defined benefit pension plan that is a Dean Foods Plan at the Distribution Date,
the obligations in respect of such Plan shall remain at Dean Foods under the
provisions of the applicable Plan. No assets of any such defined benefit plan
shall be transferred to WhiteWave, WWF Operating Company or any WhiteWave Plan
in connection with the Distribution. In no event shall any WhiteWave Employee
accrue any additional benefits under such Plan following the Distribution Date
(except for any subsidy related to the benefit accrued at the Distribution Date
for which such person may qualify under the terms of the applicable plan after
the Distribution Date). For WhiteWave Employees covered by WhiteWave CBAs who
may have been participating in any such defined benefit plan that is not a
multiemployer plan at the Distribution Date, WhiteWave shall take all such
actions, if any, as are required to comply with the terms and conditions of the
applicable collective bargaining agreement.

(b) No New Standalone WhiteWave Defined Benefit Pension Plan. No member of the
WhiteWave Group shall establish, adopt, contribute to (other than as required
under applicable law for and in accordance with Section 7.1(a) above with
respect to any multiemployer pension plan) or otherwise become the sponsor of
any defined benefit pension plan or related trust qualified under section 401(a)
and section 501(a) of the Code that could create any direct or indirect
Liability for Dean Foods under Title IV of ERISA.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII.

401(K) PLANS

Section 8.1. Establishment of the WhiteWave 401(k) Plan. Prior to the
Distribution Date, the WhiteWave Companies shall take any and all steps
necessary or appropriate to establish one or more defined contribution plans and
trusts to be effective as of the Distribution Date for the benefit of hourly and
salaried WhiteWave Employees (the “WhiteWave 401(k) Plans”). The WhiteWave
401(k) Plans shall have terms substantially similar in all material respects to
the Dean Foods 401(k) Plan to which it most closely corresponds. The WhiteWave
Companies shall be responsible for taking or causing to be taken all necessary,
reasonable, and appropriate action to establish, maintain, and administer the
WhiteWave 401(k) Plans so that they qualify under Section 401(a) of the Code and
the related trusts thereunder are exempted from Federal income taxation under
Section 501(a)(1) of the Code. For the avoidance of doubt, nothing in this
Section 8.1 shall be construed to required WhiteWave to maintain any investment
option which the fiduciaries (as such term is defined in Section 3(21) of ERISA)
of the WhiteWave 401(k) Plan deem to be imprudent or inappropriate for the
WhiteWave 401(k) Plan or which cannot be maintained without commercially
unreasonable cost or administrative burden for the WhiteWave 401(k) Plan and its
administrator.

Section 8.2. Assumption of Liabilities and Transfer of Assets.

(a) Transfer of Liabilities. Effective as of the Distribution Date, but subject
to the asset transfer specified in Section 8.2(b) below, the WhiteWave 401(k)
Plan shall assume and be solely responsible for all Liabilities for or relating
to WhiteWave Employees and Former WhiteWave Employees under the Dean Foods
401(k) Plan. The WhiteWave Companies shall be responsible for all ongoing rights
of or relating to WhiteWave Employees and Former WhiteWave Employees for future
participation (including the right to make contributions through payroll
deductions) in the WhiteWave 401(k) Plans.

(b) Trust to Trust Transfer. Effective as of the Distribution Date (or such
other date as may be agreed between the Parties), Dean Foods shall cause the
account balances (including any outstanding loan balances) in the Dean Foods
401(k) Plan attributable to WhiteWave Employees and Former WhiteWave Employees
to be transferred in cash and in-kind (including, but not limited to,
participant loans and company stock), to the WhiteWave 401(k) Plan, and
WhiteWave or WWF Operating Company shall cause the WhiteWave 401(k) Plan to
accept such transfer or accounts and underlying assets and, effective as of the
date of such transfer, to assume and to fully perform pay or discharge,

 

15



--------------------------------------------------------------------------------

all obligations of the Dean Foods 401(k) Plans relating to the accounts of
WhiteWave Employees and Former WhiteWave Employees (to the extent those assets
related to those accounts are actually transferred from the Dean Foods 401(k)
Plan). The transfer shall be conducted in accordance with Section 414(l) of the
Code, Treasury Regulation Section 1.414(l)-1, and Section 208 of ERISA. Subject
to the generally applicable requirements of this Section 8.2(b), the named
fiduciaries (as such term is defined in ERISA) of the WhiteWave 401(k) Plans and
the Dean Foods 401(k) Plans shall cooperate in good faith to effect the
transfers contemplated by this Section 8.2(b) in an efficient and effective
manner and in the best interests of participants and beneficiaries, including,
but not limited to, determining whether and to what extent any investments held
under the Dean Foods 401(k) Plan (other than company stock or participant loans)
shall be liquidated prior to the transfer date to enable the value of such
investments to be transferred to the WhiteWave 401(k) Plan in cash or cash
equivalents.

ARTICLE IX.

EQUITY BASED AND OTHER LONG-TERM INCENTIVE AWARDS

Section 9.1. General Treatment of Outstanding Awards; Adoption of New Stock
Incentive Plan.

(a) Equity-Based Awards. No adjustments will be made in connection with the IPO
to any stock based incentive compensation awards granted under the Dean Foods’
2007 Stock Incentive Plan, the Dean Foods 1997 Stock Option and Restricted Stock
Plan or any other equity plan sponsored or maintained by Dean Foods (the “Dean
Foods Equity Plans”). Effective on the Distribution Date, notwithstanding the
provisions of Section 2.1(a), all such stock based incentive compensation awards
granted to WhiteWave Employees and Former WhiteWave Employees under the Dean
Foods Equity Plans (the “Outstanding Awards”) shall be converted into incentive
compensation awards relating to WhiteWave Class A Common Stock (“Replacement
Awards”) and shall be granted under the WhiteWave Foods Company 2012 Stock
Incentive Plan (the “2012 SIP”). The Replacement Awards shall have substantially
equivalent terms as the Outstanding Awards. The required adjustments necessary
to convert the Outstanding Awards into Replacement Awards shall be made at the
direction of the Compensation Committee of the Board of Directors of Dean Foods
in a manner intended to preserve the value of the Outstanding Awards by taking
into account the relative values of the shares of Dean Foods Common Stock
underlying the Outstanding Awards and the WhiteWave Common Stock underlying the
Replacement Equity Awards.

 

16



--------------------------------------------------------------------------------

(b) Cash Performance Units. Effective on consummation of the IPO, the cash
performance units granted (the “CPUs”) to WhiteWave Employees and Former
WhiteWave Employees under the Dean Foods Performance Cash Plan that are related,
in whole or in part, to the performance of Dean Foods after 2012 shall be
cancelled, subject to the requirement that payment be made in respect thereto,
on a pro-rated basis, based on service completed and the level of achievement of
the applicable performance objectives, in each case, through December 31, 2012,
as determined by Dean Foods. Notwithstanding anything else in this Agreement to
the contrary, the appropriate member of the Dean Foods Group shall be
responsible for the payment of the portion of any such CPU payable to any
Transferred Employee (or Delayed Transfer Employee) related to service through
the date the IPO is consummated (or, if applicable, the Transfer Date), with the
remainder of such award being the responsibility of the member of the WhiteWave
Group that employs such person.

(c) Executive Retention Awards. Effective on consummation of the IPO, any awards
under the Dean Foods Executive Retention Plan held by WhiteWave Employees
related to performance criteria to be achieved after 2012 shall be cancelled. No
payment shall be made in respect of any such cancelled Executive Retention Plan
award. Awards under the Dean Foods Executive Retention Plan that are payable
based upon the achievement of performance criteria through the end of 2012 (a
“2012 Retention Award”) shall be made in accordance with its terms, treating
employment with WhiteWave as though it were employment with the Dean Foods
Group. Notwithstanding anything else in this Agreement to the contrary, the
appropriate member of the Dean Foods Group shall be responsible for the payment
of any portion of any such 2012 Retention Award payable to any Transferred
Employee (or Delayed Transfer Employee) related to service performed in 2012
through the date the IPO is consummated (or, if applicable, the Transfer Date),
with the remainder of such award being the responsibility of the member of the
WhiteWave Group that employees such person.

(d) Dean Cash Awards. Effective on consummation of the IPO, any Dean Cash Awards
held by WhiteWave Employees that are related to the service to be performed, in
whole or in part, after 2012 (a (“Pro-Rated Dean Cash Award”) shall be
cancelled, subject to payment, on a pro-rated basis, of the portion of such Dean
Cash Award related to service performed through the end of 2012. Any Dean Cash
Awards that are payable based solely upon service through the end of 2012 (a
“2012 Dean Cash Award”) shall be made in accordance with its terms, treating
employment with WhiteWave as though it were employment with the Dean Foods
Group. Notwithstanding anything else in this Agreement to the contrary, the
appropriate member of the Dean Foods Group shall be responsible for the payment
of any portion of any such Pro-Rated Dean Cash Award or 2012 Dean Cash Award
payable to any Transferred Employee (or Delayed Transfer Employee) related to
service performed in 2012 through the date the IPO is consummated (or, if
applicable, the Transfer Date), with the remainder of such award being the
responsibility of the member of the WhiteWave Group that employees such person.

 

17



--------------------------------------------------------------------------------

(e) Adoption of WhiteWave Stock Incentive Plan. In connection with the IPO,
WhiteWave shall adopt the 2012 SIP for purposes of awarding certain WhiteWave
employees, officers and non-employee directors equity-based compensation on the
terms and conditions set forth in the 2012 SIP. The award agreement related to
any award granted by WhiteWave to any WhiteWave Employee under the 2012 SIP at
or about the time of the IPO shall require any recipient thereof who held CPUs,
Retention Awards and/or Dean Cash Awards immediately prior to the IPO to consent
to the cancellation of the applicable awards in accordance with the preceding
provisions of this Article IX.

ARTICLE X.

SHORT TERM INCENTIVES

Section 10.1. Incentive Plans. WhiteWave, WWF Operating Company or another
member of the WhiteWave Group shall be responsible for all Liabilities relating
to WhiteWave Employees and Former WhiteWave Employees in respect of any short
term incentive plan related to their services for any member of the WhiteWave
Group (or, with respect to Transferred Employees and Deferred Transferred
Employees, for services after the IPO or, if applicable, the Transfer Date).
Notwithstanding the foregoing, with respect to any Transferred Employee (or
Delayed Transfer Employee), the appropriate member of the Dean Foods Group shall
be responsible for, or shall reimburse the appropriate member of the WhiteWave
Group for, the payment any portion of any short-term incentive plan payment
payable to any Transferred Employee (or Delayed Transfer Employee) related to
service performed in the applicable performance period through the date the IPO
is consummated (or, if applicable, the Transfer Date).

ARTICLE XI.

DEFERRED COMPENSATION PLANS

Section 11.1. Establishment of the WhiteWave EDCP. Prior to the Distribution
Date, WhiteWave shall take steps to establish a nonqualified executive deferred
compensation plan to be effective as of the Distribution Date for the benefit of
WhiteWave Employees (the “WhiteWave EDCP”) that is substantially similar to the
Dean Foods EDCP. WhiteWave shall be responsible for taking or causing to be
taken all necessary, reasonable, and appropriate action to establish, maintain,
and administer the WhiteWave EDCP in a manner consistent with the provisions of
Section 409A of the Code and the regulations promulgated thereunder.

Section 11.2. Establishment of the WhiteWave SERP. Prior to the Distribution
Date, WhiteWave shall take steps to establish a supplemental executive
retirement plan to be effective as of the Distribution Date for the benefit of
WhiteWave Employees (the “WhiteWave SERP”) that is substantially similar to the
Dean Foods SERP. WhiteWave

 

18



--------------------------------------------------------------------------------

shall be responsible for taking or causing to be taken all necessary,
reasonable, and appropriate action to establish, maintain, and administer the
WhiteWave SERP in a manner consistent with the provisions of Section 409A of the
Code and the regulations promulgated thereunder.

Section 11.3. Liabilities Under the Dean Foods EDCP and Dean Foods SERP. All
Liabilities accrued under the Dean Foods EDCP and Dean Foods SERP related to
WhiteWave Employees and Former WhiteWave Employees, including Transferred
Employees and Delayed Transfer Employees, shall be the sole responsibility of
the member of the WhiteWave Group which employed any such WhiteWave Employee at
the Distribution Date or that last employed any Former WhiteWave Employee. All
distributions from the WhiteWave EDCP and the WhiteWave SERP shall, to the
extent applicable, be administered in a manner consistent with the provisions of
Section 409A of the Code and the regulations promulgated thereunder.

Section 11.4. Asset Transfer. As soon as reasonably practicable after the
Distribution Date, Dean Foods shall transfer to WWF Operating Company assets in
such form as Dean Foods shall reasonably determine equal to the product of
(i) the value as of the Distribution Date of any reserves established by Dean
Foods to assist it in satisfying the liabilities under the Dean Foods EDCP and
the Dean Foods SERP multiplied by (ii) a fraction, the numerator of which is the
estimated liabilities under of the applicable Plan (i.e., the Dean Foods EDCP or
the Dean Foods SERP) in respect of WhiteWave Employees or Former WhiteWave
Employees and the denominator of which is the estimated aggregate liabilities to
all participants under the applicable Plan. All valuations or estimations
necessary or appropriate to determine the asset transfer described in this
Section 11.4 shall be made by Dean Foods in good faith.

ARTICLE XII.

EXECUTIVE SEVERANCE PLAN AND

CHANGE IN CONTROL AGREEMENTS

Section 12.1. Establishment of the WhiteWave Executive Severance Pay Plan. Prior
to the Distribution Date, the WhiteWave Companies shall take all steps necessary
or appropriate to establish for the benefit of WhiteWave Employees who had been
eligible to participate in the Dean Foods Executive Severance Plan immediately
prior to the Distribution Date an executive severance pay plan that is
substantially similar to the Dean Foods Executive Severance Pay Plan (the
“WhiteWave Executive Severance Pay Plan”), to be effective as of the
Distribution Date.

Section 12.2. Change in Control Agreements. In the event that a change in
control of Dean Foods or White Wave shall occur after the IPO and prior to the
Distribution Date which would activate the protection afforded under the Change
in

 

19



--------------------------------------------------------------------------------

Control agreements that have been implemented by Dean Foods, the appropriate
member of the WhiteWave Group shall be responsible for the payment of and shall
pay any benefits that become payable under the terms of any such agreement
(other than with respect to any awards related to the common stock of Dean Foods
outstanding under the Dean Foods Equity Plan, which shall remain the
responsibility of Dean Foods) to any WhiteWave Employee who is a party to any
such agreement, including, without limitation, the Specified Officers.

ARTICLE XIII.

GENERAL AND ADMINISTRATIVE

Section 13.1. Sharing of Information. Subject to any consents required or any
other restrictions imposed at law, each Party shall each provide to any other
Party and its agents and vendors all information that such other Party may
reasonably request to enable the requesting party to administer efficiently and
accurately each of its Plans and to determine the scope of, and to fulfill, its
obligations under this Agreement. WhiteWave shall cause each member of the
WhiteWave Group to provide Dean Foods or its designees, on a timely basis, such
information including, without limitation, dates of termination, length of
service and last known addresses, and other assistance as it or they shall
reasonably request from time to time to administer its on-going obligations
under this Agreement with respect to WhiteWave Employees and Former WhiteWave
Employees. Any information shared or exchanged pursuant to this Agreement shall
be kept confidential by the Parties and used only for and to the extent
necessary to establish, maintain and administer the plans, programs and
agreements as contemplated by this Agreement.

Section 13.2. Cooperation.

(a) On-Going Plan Administration. Dean Foods may from time to time establish
reasonable administrative guidelines or procedures to be followed by the
appropriate members of the WhiteWave Group to facilitate the operation of any
Dean Food Plan under which there are continuing obligations to WhiteWave
Employees or Former WhiteWave Employees following the Distribution Date.

(b) General Corporation. Each of the Parties hereto will use its commercially
reasonable efforts to promptly take, or cause to be taken, any and all actions
and to do, or cause to be done, any and all things necessary, proper and
advisable (including, without limitation, any actions required under applicable
laws and regulations) to fulfill their respective duties obligations
contemplated by this Agreement. The actions described in the immediately
preceding sentence shall include, without limitation, adopting plans or plan
amendments and the payment of compensation due to any Dean Foods Employee, any
WhiteWave Employee or any Former WhiteWave Employee. Each of the Parties hereto
shall cooperate fully on any issue relating to the duties and obligations
contemplated by this Agreement for which the other Party seeks a determination
letter or any other filing, consent, or approval with respect to governmental
authorities.

 

20



--------------------------------------------------------------------------------

Section 13.3. Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, the Parties shall use their reasonable best efforts to implement
the applicable provisions of this Agreement to the full extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. The phrase “reasonable best
efforts” as used in this Agreement shall not be construed to require the
incurrence of any non-routine or unreasonable expense or liability or the waiver
of any right.

Section 13.4. Survival. This Agreement shall survive the Distribution Date.

Section 13.5. Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole (including all Exhibits hereto) and not to
any particular provision of this Agreement. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive.

Section 13.6. No Third Party Beneficiaries.

(a) Nothing in this Agreement shall confer upon any person (nor any beneficiary
thereof) any rights under or with respect to any plan, program or arrangement
described in or contemplated by this Agreement and each person (and any
beneficiary thereof) shall be entitled to look only to the express terms of any
such plan, program or arrangement for his or her rights thereunder.

(b) Nothing in this Agreement shall create any right of any Person to object or
to refuse to assent to WhiteWave’s assumption of, succession to or creation of
any Individual Agreement, or other agreement or plan, program or arrangement
relating to employment, employment separation, severance or employee benefits,
nor shall this Agreement be construed as recognizing that any such rights exist.

(c) Nothing in this Agreement shall amend or shall be construed to amend any
plan, program or arrangement described in or contemplated by this Agreement.

 

21



--------------------------------------------------------------------------------

Section 13.7. Notices.

(a) Any notice, demand, claim, or other communication under this Agreement shall
be in writing and shall be deemed given to a Party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
services (costs prepaid); (b) sent by facsimile with conformation or
transmission; (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses and
facsimile numbers and marked to the attention of the person designated below (or
to such other address, facsimile number or person as a party may designate by
notice to the other Parties:

(b) If to Dean Foods, to:

Dean Foods Company

2711 North Haskell Ave., Suite 3400

Dallas, TX 75204

Attn: Executive Vice President, Human Resources and

         Executive Vice President, General Counsel

(c) If to WhiteWave, to:

The WhiteWave Foods Company

2711 North Haskell Ave., Suite 3400

Dallas, TX 75204

Attn: Executive Vice President, Human Resources and

         Executive Vice President, General Counsel

Section 13.8. Governing Law; Jurisdiction. This Agreement and the legal
relations between the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction. The state or federal courts
located within Dallas, Texas shall have exclusive jurisdiction over any and all
disputes between the parties hereto, whether in law or equity, arising out of or
relating to this agreement and the agreements, instruments and documents
contemplated hereby and the parties consent to and agree to submit to the
exclusive jurisdiction of such courts. Each of the Parties hereby waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such Party is not personally subject to the
jurisdiction of such courts, (ii) such party and such Party’s property is immune
from any legal process issued by such courts or (iii) any litigation or other
proceeding commenced in such courts is brought in an inconvenient forum.

 

22



--------------------------------------------------------------------------------

Section 13.9. Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 13.10. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that, after the Distribution,
the parties shall be entitled to specific performance of the terms hereof to the
extent such terms impose obligations that are to be performed after the
Distribution, in addition to any other remedy at law or in equity.

Section 13.11. No Assignment; No Amendment; Counterparts. This Agreement may not
be assigned by either Party (except by operation of law) without the written
consent of the other, and shall bind and inure to the benefit of the Parties
hereto and their respective successors and permitted assignees. This Agreement
may not be amended or supplemented except by an agreement in writing signed by
Dean Foods and WhiteWave. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused its duly authorized officer to execute
this Agreement, as of the date first written above.

 

DEAN FOODS COMPANY

/s/ Timothy A. Smith            

By:   Timothy A. Smith Its:   Treasurer THE WHITEWAVE FOODS COMPANY

/s/ Kelly J. Haecker            

By:   Kelly J. Haecker Its:   Senior Vice President, Finance,and Chief Financial
Officer WWF OPERATING COMPANY

/s/ Kelly J. Haecker            

By:   Kelly J. Haecker Its:   Senior Vice President, Finance, and Chief
Financial Officer

Employee Matters Agreement



--------------------------------------------------------------------------------

Schedule A

Transferred Employees

 

1. Gregg Engles

 

2. Thomas Zanetich

 

3. Edward Fugger

 

4. Frank Caliri

 

5. Dave Oldani

 

6. Shan Luton

 

7. April Burke

 

8. Such other employees as may be agreed to by the parties in writing.